Citation Nr: 1038989	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  07-20 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to service connection for headaches, to include 
as due to an undiagnosed illness.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to an evaluation in excess of 10 percent for the 
service-connected gastrointestinal disorder due to undiagnosed 
illness.

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The Veteran served on active duty from January 1988 to January 
1992, including service in the Persian Gulf War.  He was awarded 
the Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  
The issues on appeal have been recharacterized as they appear on 
the cover page of the instant decision. 

The Veteran testified at a videoconference hearing before the 
Board in May 2010.  A copy of the transcript is of record.

The entire appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for action 
as described below.

The Veteran asserts that he has a right knee disability as a 
result of an injury in service.  Specifically, he asserts that he 
hit his right knee on the corner of a truck door while in Kuwait.  
BVA Transcript at 7.  The Veteran additionally maintains that he 
is entitled to service connection for headaches, to include as 
result of his Persian Gulf War service.  He indicates the 
headaches began in service after he starting taking 
pyridostigmine bromide (PB) pills.  BVA Transcript at 3.   He 
also argues that he was exposed to environmental hazards while 
stationed in the Persian Gulf.    

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  
38 C.F.R. § 3.303(d).

VA shall pay compensation in accordance with Chapter 11 of Title 
38, United States Code, to a Persian Gulf veteran with a 
qualifying chronic disability that became manifest: during 
service on active duty in the Armed Forces in the Southwest Asia 
theater of operations during the Persian Gulf War; or to a degree 
of 10 percent or more not later than December 31, 2011; and by 
history, physical, examination, or laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d)(1).  The Southwest Asia Theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d)(2).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in favor 
of the Veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2009). 

A remand is necessary to afford the Veteran VA examinations in 
connection with his claims.  38 U.S.C.A. § 5103A(d).  The 
applicable law requires VA to deem an examination necessary to 
adjudicate a claim for service connection when there is competent 
evidence that a claimant has a current disability, or persistent 
or recurrent symptoms of disability; the information or evidence 
indicates that the disability or symptoms may be associated with 
the claimant's active service; but, the file does not contain 
sufficient medical evidence for VA to make a decision.  See 38 
U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2009); McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In McClendon, the Court of Appeals for Veterans Claims reviewed 
the criteria for determining when an examination is required by 
applicable regulation and how the Board applies 38 C.F.R. § 
3.159(c).  

The three salient benchmarks are: competent evidence of a current 
disability or recurrent symptoms; establishment of an in- service 
event, injury, or disease; and, indication that the current 
disability may be associated with service or with another 
service-connected disability.  McClendon at 81.  

The RO, or the Board, tests for those criteria and then decides 
if there is sufficient competent credible medical evidence of 
record to decide the claim. 38 C.F.R. 
§ 3.159(c).  

The Court cautioned in McClendon that an "absence of actual 
evidence is not substantive 'negative evidence.'"  It further 
noted that an indication that a current disability "may" be 
associated with service is a low threshold.

The Veteran's DD 214 reveals he served in the Persian Gulf 
between December 1990 to April 1991.  Additionally, service 
personnel records show that among other awards and citations, the 
Veteran was awarded the Combat Action Ribbon.  

The Veteran's service treatment records contain no complaints or 
findings of a right knee disability in service.  Post-service, 
the Veteran has been was diagnosed with a right knee disability, 
to include degenerative arthritis.   The Veteran underwent 
surgery for a medial meniscus tear of the right knee in March 
2005.  Lay statements on file from the Veteran's family and a 
former girlfriend indicate he had a right knee injury in service.  
The Veteran testified before the Board in May 2010 that he has 
had problems with his knee since service.

With respect to the Veteran's claim for service connection for 
headaches, to include as due to an undiagnosed illness, the Board 
notes that there is a complaint of slight occasional headaches in 
service treatment records dated in December 1990.  The Veteran 
testified in May 2010 that he has had headaches since service.  
There are lay statements on file from the Veteran's family and 
fellow servicemen in support of this claim, to include one from a 
co-worker which indicated the Veteran missed a considerable 
amount of time from work because of headaches.   

In light of the Veteran's continued complaints referable to his 
right knee and headaches,  as well as the current findings and 
statements, and some question as to whether the claimed 
disabilities are related to the Veteran's military service, a 
Remand for VA examination is necessary.  38 U.S.C.A. § 5103A; 
McClendon, supra.   

A remand is also necessary in order to afford the Veteran a VA 
examination in connection with the increased rating claim for the 
service-connected gastrointestinal disorder due to undiagnosed 
illness.  38 U.S.C.A. § 5103A(d).  A review of the claims folder 
reveals the last VA general medical examination was in June 2008.  

During the May 2010 hearing, the Veteran testified that he 
suffered from alternating diarrhea and constipation and abdominal 
pain, which caused multiple trips to the bathroom on a daily 
basis.  While VA outpatient treatment records document the 
complaints, the Board cannot ascertain to what extent the 
gastrointestinal disorder has increased in severity, if at all, 
without a new VA examination.  The Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Further, where there is evidence of a material change in the 
Veteran's condition or as in the instant case, when the Veteran 
asserts that the service-connected disability in question has 
undergone an increase in severity since the time of his last VA 
examination, the prior VA examination report may be inadequate 
for rating purposes and a new VA examination is required.  
38 C.F.R. § 3.327(a); See Palczewski v. Nicholson, 21 Vet. App. 
174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 402-03 
(1997).  Moreover, as it is essential that each disability be 
viewed in relation to its history, re-examination is necessary in 
light of the outstanding evidence of record discussed below.  
38 C.F.R. § 4.1.

A volume of VA outpatient treatment records dated between 2009 
and 2010 were added to the claims folder after the May 2009 
supplemental statement of the case (SSOC) was issued.  Any 
pertinent evidence submitted by the Veteran must be referred to 
the AOJ for review, unless the Veteran or representative waives 
this procedural right.  38 C.F.R. § 20.1304(c); Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  As the Veteran did not waive initial AOJ 
consideration of this new evidence and it is pertinent to the 
claim for a higher rating, as well as the service connection 
claims, the appeal must also be remanded on this basis.   

Moreover, the Veteran testified that he is a recipient of Social 
Security disability benefits.  He indicated the award was based 
on disabilities, to include his stomach, feet, and hands.  BVA 
Transcript at 16.  A copy of the Administrative decision and the 
underlying treatment records utilized in reach the aforementioned 
determination have not been associated with the claims folder.  
Such must be obtained on remand.  38 C.F.R. § 3.159(c)(2).  
  
Finally, the Veteran has claimed entitlement to TDIU rating due 
to his service-connected disabilities; thus, the resolution of 
the Veteran's claims for headaches and a right knee condition, as 
well as the increased rating claim for the service-connected 
gastrointestinal disorder, will impact his TDIU claim.  As such, 
the TDIU claim is inextricably intertwined with these issues.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a 
determination on one issue could have a significant impact on the 
outcome of another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues together); 
see also Ephraim v. Brown,  5 Vet. App. 549, 550 (1993) 
(inextricably intertwined claims should be remanded together).

Any ongoing VA medical records pertinent to the issues should 
also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

As these matters are being remanded, the agency of original 
jurisdiction should take efforts to ensure that it provides the 
Veteran with notice that meets all due process requirements, 
including those addressed by recent cases from the Court.  

Accordingly, the claims are REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by     38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2009) are fully complied with 
and satisfied. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)

2.  The RO should obtain any outstanding VA 
treatment records not on file pertaining to 
treatment of the Veteran for the issues on 
appeal.  All requests for records and their 
responses should be clearly delineated in 
the claims folder.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the Veteran's claim for Social 
Security disability benefits as well as the 
medical records relied upon concerning that 
claim.
All efforts to obtain these records should 
be clearly documented in the claims file.  

4.  Once the development above has been 
completed, the Veteran should be afforded 
appropriate VA examinations.  The claims 
folder and a copy of this Remand should be 
provided to and reviewed by each examiner 
in conjunction with the examination.  

The examiners should review the relevant 
evidence in the claims file in conjunction 
with the examination, to include the 
service and post-service treatment records 
and diagnostic studies.  All indicated 
tests and studies should be performed, and 
all clinical findings should be reported in 
detail.  

Orthopedic Examination: The examiner should 
offer an opinion as to whether the Veteran 
suffers from a right knee condition, 
including degenerative arthritis, that is 
at least as likely as not (50 percent 
probability or greater) related to the 
Veteran's period of active service on any 
basis.  

Neurological Examination: The examiner 
should offer an opinion as to whether the 
Veteran suffers from a disability 
manifested by headaches that is at least as 
likely as not (50 percent probability or 
greater) related to the Veteran's period of 
active service on any basis, to include his 
Persian Gulf War service.  

Gastrointestinal Examination:  The examiner 
should offer an opinion as to the current 
severity of the service-connected 
gastrointestinal disorder due to 
undiagnosed illness.  

The examiners must provide complete 
rationale for all conclusions reached.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If an examination 
is not accomplished because the Veteran 
fails to report for examination, a copy of 
all notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his  claims.  38 C.F.R. 
§ 3.655. 

6.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with an SSOC.  The SSOC 
must contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence 
(including the new evidence added to the 
claims folder) and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.   
	
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development 
or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


